Case 4:18-cv-00247-ALM Document 83 Filed 11/26/18 Page 1 of 7 PageID #: 1393



                  IN THE UNITED STATES DISTRICT FOR THE
                       EASTERN DISTRICT OF TEXAS,
                            SHERMAN DIVISION

  JASON LEE VAN DYKE,             §
      Plaintiff,                  §
                                  §
  v.                              §
                                  §
  THOMAS CHRISTOPHER              §                                 NO. 4:18-CV-247-ALM
  RETZLAFF, a/k/a DEAN            §
  ANDERSON, d/b/a BV FILES, VIA   §
  VIEW FILES, L.L.C., and VIAVIEW §
  FILES,                          §
       Defendants                 §

        DEFENDANT THOMAS RETZLAFF’S RESPONSE IN OPPOSITION TO
             PLAINTIFF’S MOTION FOR A “CLARIFYING ORDER”

         Defendant Thomas Retzlaff files his response to plaintiff’s motion for a

  “clarifying order” (Doc. 82).

                                      I. INTRODUCTION

         1.      Plaintiff is Jason Lee Van Dyke; defendants are Thomas Retzlaff,

  a/k/a Dean Anderson, d/b/a BV Files, Via View Files, L.L.C., and ViaView Files.1

         2.      On July 30, 2018, Retzlaff appealed to the U.S. Court of Appeals for

  the Fifth Circuit from this Court’s memorandum opinion and order holding that

  the Texas Citizens Participation Act does not apply in federal court.

         3.      On July 31, 2018 this Court granted Retzlaff’s unopposed motion for

  a stay of all proceedings pending resolution of the appeal. (Doc. 79.)


         1
                  The “a/k/a” and “d/b/a” designations are plaintiff’s. No evidence has ever been
  proffered to establish that these defendants are alter egos of each other. Retzlaff is the only
  defendant who has appeared. No other defendant appears to have been served.
Case 4:18-cv-00247-ALM Document 83 Filed 11/26/18 Page 2 of 7 PageID #: 1394



                                                                    II. FACTS

              4.           Originally a suit for Retzlaff’s allegedly libelous statements to the

  State Bar of Texas in a grievance (Doc. 7, ¶ 5.3), plaintiff’s second amended

  complaint (Doc. 7) altered the basis of this suit to statements plaintiff claims were

  made in correspondence to a state judge and on a “blog” allegedly controlled by

  Retzlaff. Plaintiff does not provide the statements themselves—only plaintiff’s

  characterizations of them as having included the following “statements of fact:”

              (i)          plaintiff is a Nazi;

              (ii)         plaintiff is a pedophile;

              (iii)        plaintiff is a drug addict;

              (iv)         plaintiff has a criminal record for abusing women;

              (v)          plaintiff has committed professional conduct against Retzlaff.

  (Doc. 7, ¶ 6.2). Based on these claimed statements, plaintiff sues for:

              (i)          libel per se;

              (ii)         intrusion upon seclusion; and

              (iii)        tortious interference with existing contract (plaintiff’s at-will
                           employment by the law firm of Karlseng, Leblanc, & Rich, LLC);

              (iv)         internal infliction of emotional distress.

   (Doc. 7, ¶ 6.2). Plaintiff has now abandoned his claims based on statements in

  Retzlaff’s grievance. (Doc. 40, ¶ 16.)

              5.           As a result of Retzlaff’s grievance, a disciplinary proceeding is now

  pending against plaintiff as Cause No. 2017-07583; Commission for Lawyer


  Van Dyke v. Retzlaff
             Retzlaff’s Response in Opposition to Plaintiff’s Motion for a “Clarifying Order”   2
Case 4:18-cv-00247-ALM Document 83 Filed 11/26/18 Page 3 of 7 PageID #: 1395



  Discipline v. Jason Lee Van Dyke; District 14 Grievance Committee, Evidentiary

  Panel 14-2; State Bar of Texas. Retzlaff is not in any sense a “party” to the

  disciplinary proceeding and is not represented by counsel. Plaintiff represents

  himself.

              6.           Retzlaff voluntarily accepted the State Bar’s subpoena, appeared,

  and gave testimony in an oral deposition in the proceeding on October 25, 2018.

  Exhibit 1. The subpoena was issued by State Bar Assistant Disciplinary Counsel

  Kristin Brady, who examined Retzlaff. Id. Plaintiff cross-examined. Id.

              7.           When plaintiff sought to make an “end-run” around this Court’s July

  31, 2018, stay (Doc. 79), Retzlaff refused to answer some questions on the ground

  that this was improper. However, Retzlaff also objected that the questions sought

  to invade the attorney-client privilege, the attorney work-product privilege, and his

  Fifth Amendment privilege against self-incrimination. Exhibit 1, 19:25-20:6. In

  the instant motion, plaintiff complains only that Retzlaff “repeatedly cited this

  Court’s order granting of (sic) a stay in this case.” Doc. 82, ¶ 7.

              8.           Plaintiff has taken no action seeking to compel Retzlaff’s further

  answers in the tribunal with jurisdiction over the disciplinary proceeding in which

  Retzlaff’s deposition was taken.




  Van Dyke v. Retzlaff
             Retzlaff’s Response in Opposition to Plaintiff’s Motion for a “Clarifying Order”   3
Case 4:18-cv-00247-ALM Document 83 Filed 11/26/18 Page 4 of 7 PageID #: 1396



                                              III. ARGUMENT & AUTHORITIES

              9.           As shown below, (i) this Court’s July 31, 2018, order (Doc. 79) does

  not require “clarification;” (ii) plaintiff is seeking relief in the wrong forum; and

  (iii) the Court lacks jurisdiction to grant plaintiff the relief he seeks. Here is why.

          A. The Court’s July 31, 2018, Stay Does Not Require “Clarification”

              10.          Plaintiff asks the Court to “clarify” that its July 31, 2018, order “is

  inapplicable to proceedings or discovery requests in any other litigation between

  the parties or in any State Bar proceeding initiated by Defendant against Plaintiff.”

  Doc. 82, ¶ 11. The Court’s order does not presume to do this. Therefore, the

  Court’s order does not require “clarification.”

                                   B. Plaintiff Has Chosen the Wrong Forum

              11.          This Court cannot rule on whether proposed discovery is relevant to

  an issue in some case or controversy pending before another court or tribunal. If

  Retzlaff misconstrues the Court’s July 31, 2018, order or asserts an objection or

  privilege on a different ground—as he also did in his October 25, 2018, deposition

  in plaintiff’s disciplinary proceeding—plaintiff’s remedy is to ask that tribunal to

  compel Retzlaff’s answers to specific questions.                                              Seeking some nebulous

  “clarification” of this Court’s order is pointless when unrelated objections have

  also been urged. Neither the State Bar (some of whose questions were also not

  answered) nor plaintiff has moved to compel any answer of Retzlaff’s. Until they

  do, the discovery has been waived.



  Van Dyke v. Retzlaff
             Retzlaff’s Response in Opposition to Plaintiff’s Motion for a “Clarifying Order”                       4
Case 4:18-cv-00247-ALM Document 83 Filed 11/26/18 Page 5 of 7 PageID #: 1397



                     C. The Court Lacks Jurisdiction to Grant Plaintiff Relief

              12.          It is undisputed that the U.S. Court of Appeals for the Fifth Circuit

  has accepted and docketed Retzlaff’s appeal in the case at bar as No. 18-40710;

  Jason Lee Van Dyke v. Thomas Christopher Retzlaff.

              The filing of a notice of appeal is an event of jurisdictional
              significance—it confers jurisdiction on the court of appeals and
              divests the district court of its control over those aspects of the case
              involved in the appeal.

  Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982), citing

  United States v. Hitchmon, 587 F.2d 1357 (5th Cir. 1979). Retzlaff’s opening

  brief was filed in the court of appeals on November 21, 2018. Should the Court

  accept plaintiff’s invitation to resume issuing orders as though no appeal were

  pending, such action would invade the jurisdiction of the court of appeals. A new

  order could alter the issues already presented in Retzlaff’s pending appeal. Such

  action would be fatally inconsistent with the transfer of jurisdiction to the court of

  appeals that took place on July 30, 2018.

              13.          Furthermore, what plaintiff denominates a “clarifying order” would

  in reality, if the Court were to issue it, be an improper advisory opinion. This

  Court cannot know what question might be asked in “any other litigation” in an

  attempt by plaintiff to obtain discovery that he would not be allowed under either

  TEX. CIV. PRAC. & REM. CODE § 27.003(c) or this Court’s July 31, 2018, order.

  Until such discovery has been sought, no issue is ripe and no tribunal has

  jurisdiction to render advice to plaintiff on how it might rule.



  Van Dyke v. Retzlaff
             Retzlaff’s Response in Opposition to Plaintiff’s Motion for a “Clarifying Order”   5
Case 4:18-cv-00247-ALM Document 83 Filed 11/26/18 Page 6 of 7 PageID #: 1398



                                                            IV. CONCLUSION

              14.          This Court’s July 31, 2018, order (Doc. 79) does not require

  “clarification.”               Plaintiff’s complaint about Retzlaff’s objections to plaintiff’s

  deposition cross-questions in Cause No. 2017-07583; Commission for Lawyer

  Discipline v. Jason Lee Van Dyke; District 14 Grievance Committee, Evidentiary

  Panel 14-2; State Bar of Texas; should be brought in the forum in which the

  deposition was taken. For this and other reasons—including, and especially, the

  pendency of an appeal of the case at bar before the U.S. Court of Appeals for the

  Fifth Circuit—this Court lacks jurisdiction to grant plaintiff the relief he seeks.

                                                                  V. PRAYER

              15.          For these reasons, defendant Thomas Retzlaff prays the Court to

  deny plaintiff’s motion for a clarifying order in all things, and for such other and

  further relief, at law or in equity, as to which he shall show himself justly entitled.

  Respectfully submitted,



  By:           /s/ Jeffrey L. Dorrell
  JEFFREY L. DORRELL
  Texas Bar No. 00787386
  Federal ID #18465
  jdorrell@hanszenlaporte.com
  WM CARL WILSON
  State Bar No. 24090472
  cwilson@hanszenlaporte.com
  14201 Memorial Drive
  Houston, Texas 77079
  Telephone 713-522-9444
  FAX: 713-524-2580
  ATTORNEYS FOR DEFENDANT

  Van Dyke v. Retzlaff
             Retzlaff’s Response in Opposition to Plaintiff’s Motion for a “Clarifying Order”   6
Case 4:18-cv-00247-ALM Document 83 Filed 11/26/18 Page 7 of 7 PageID #: 1399



                                               CERTIFICATE OF SERVICE
                                                                             	
         I certify that on _____11-26____, 2018, the foregoing was electronically filed
  using the Court’s CM/ECF filing system, which will provide notice and a copy of this
  document to the following if a registered ECF filer in the United States District Court for
  the Eastern District of Texas, Sherman Division.

              Mr. Jason Lee Van Dyke
              Plaintiff, Pro Se
              108 Durango Drive
              Crossroads, Texas 76227
              Telephone: 469-964-5346
              FAX: 972-421-1830
              jason@vandykelawfirm.com
              	


             /s/ Jeffrey L. Dorrell
  JEFFREY L. DORRELL




  Van Dyke v. Retzlaff
             Retzlaff’s Response in Opposition to Plaintiff’s Motion for a “Clarifying Order”   7
